Gileillan, C. J.
We see no reason to disturb tbe verdict in this case ; indeed, we do not see how the jury could have found any other. It is true, the defendant proved that there was a corporation called the Minneapolis Cotton Manufacturing Company, of which defendant was a director, 'but he offered no evidence that it was conducting the mill in which plaintiff was employed. Plaintiff was employed by the overseer of the room in which she worked, (he being authorized to hire help, within certain limits,) with the knowledge of the general manager of the business of the mill, who was employed as such by defendant. Prom this the hiring of plaintiff was, in law, a hiring by defendant.
Order affirmed.